Title: To Thomas Jefferson from Elizabeth Wayles Eppes, [31 March 1787]
From: Eppes, Elizabeth Wayles
To: Jefferson, Thomas



[31 March 1787]

I never was more anxious to hear from you than at present, in hopes of your countermanding your orders with regard to dear Polly. We have made use of every stratagem to prevail on her to consent to visit you without effect. She is more averse to it than I could have supposed; either of my children would with pleasure take her place for the number of good things she is promised. However, Mr. Eppes has two or three different prospects of conveying her, to your satisfaction, I hope, if we do not hear from you.
